Citation Nr: 1413415	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  97-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating for service-connected median/ulnar neuropathy of the left hand, evaluated as 20 percent disabling from July 15, 1996, and as 40 percent disabling from April 1, 1998.


REPRESENTATION
 
Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from August 1, 1960, to June 21, 1963; he had 4 years, 3 months, and 11 days of active service prior to August 1, 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  The RO granted service connection for distal ulnar sensory neuropathy affecting the left little finger (minor), secondary to service-connected left wrist lacerations, and assigned a 10 percent initial rating.  The Veteran appealed the rating.  (This appeal has since been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran had a Decision Review Officer (DRO) hearing in July 1997.  A hearing transcript is associated with the record.

In September 1998, the RO recognized median neuropathy of the left hand as an additional service-connected disability.  It recharacterized the service-connected disability as median and ulnar neuropathy of the left hand secondary to left wrist injury and raised the initial disability rating from 10 to 20 percent.  

In August 2000, the Board denied an initial rating in excess of 20 percent for median/ulnar neuropathy of the left hand.  The Veteran appealed the denial to the United States Court of Appeals for Veterans' Claims (Court).  The Veteran and the Secretary of VA filed a Joint Motion to vacate the August 2000 Board denial and remand the claim to the Board.  The Court approved the Joint Motion in May 2001.  

In August 2003 and May 2005, the Board remanded the case for additional development.  By a June 2006 decision, the Board again denied an initial rating in excess of 20 percent.  The Veteran again appealed the denial to the Court.  The Veteran and the Secretary of VA filed a Joint Motion to vacate the June 2006 Board denial and remand the claim to the Board.  The Court approved the Joint Motion in October 2007.

In June 2008, the Board remanded the case for additional development.  In January 2012, the RO awarded a 30 percent disability rating for the medial and ulnar neuropathy of the left hand beginning September 3, 2008.  In February 2012, the Veteran filed a notice of a disagreement with the effective date.  He asserted that the effective date should be the date of his initial claim on July 15, 1996.  In July 2012, the RO issued a Statement of the Case granting a disability rating of 40 percent from April 1, 1998 for the service-connected median and ulnar neuropathy of the left hand (later implemented in a November 2012 rating decision).  In August 2012, the Veteran withdrew his appeal for an earlier effective date.  Nonetheless, the Board must still consider higher ratings for the entire period--from July 15, 1996.  

Review of the Virtual VA and VBMS paperless claims processing systems show that updated VA treatment records and examination reports have been added to the electronic record (efolder).  The agency of original jurisdiction (AOJ) considered these records in a November 2013 Supplemental Statement of the Case.  

(The issue of entitlement to a higher rating from April 1, 1998, will be addressed in the remand that follows the decision below.  The decision below addresses the rating prior to April 1, 1998.)  


FINDINGS OF FACT

1.  The left arm is the Veteran's minor extremity.  

2.  Prior to April 1, 1998, the Veteran's neuropathy of the left hand was tantamount to no worse than moderate incomplete paralysis of the median nerve.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent prior to April 1, 1998, were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic Codes 8515, 8516 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeal for a higher initial rating for a left hand disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nonetheless, letters dated in March 2006, March 2009, and January 2013 together apprised the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2009 letter informed the Veteran that an increase in his left hand disability may be shown by physical and clinical evaluation results and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The January 2013 letter informed the Veteran of the information and evidence necessary to substantiate a TDIU claim based on the service-connected disability.  The January 2013 letter also informed him what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  

Although these letters were not received prior to the initial adjudications, the Veteran had an opportunity to submit information and evidence in light of these notices prior to the multiple subsequent adjudications by the RO.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's available service treatment records and all of the identified relevant post-service VA and private treatment records.  

The Veteran was afforded VA examination, initially in October 1997, that included assessments necessary to apply the rating criteria.  On February 27, 2012, the Veteran's caregiver provided a statement suggesting that the Veteran's left hand disability had materially worsened.  As detailed in the remand section below, additional development is necessary to adjudicate the question of whether a rating higher than the 40 percent assigned from April 1, 1998, is warranted.  


II.  Rating prior to April 1, 1998

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Where, as is the case here, there are combined nerve injuries, the rating is assigned based on the major involvement, or if sufficient in extent, consideration is to be given to radicular group ratings.  38 C.F.R. § 4.124a.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's ulnar and median neuropathy of the left hand has been rated under 38 C.F.R. § 4.124a, DC 8515 as paralysis of the median nerve.  He is right hand dominant, so his left hand is considered under the minor extremity rating criteria.  

As relevant, under DC 8515, paralysis of the median nerve is rated as follows:  20 percent rating is warranted for moderate incomplete paralysis of the minor extremity; and a 40 percent rating is warranted for severe incomplete paralysis of the minor extremity.  38 C.F.R. § 4.124a, DC 8515.  DC 8516, which relates to the ulnar nerve, allows for a 20 percent rating for minor extremity moderate incomplete paralysis and a 30 percent rating for severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8516.  

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran had a July 1997 DRO hearing.  He reported that his left hand symptoms had progressively increased.  He currently had numbness in all fingers.  It interfered with his job as a commercial truck driver.  He had trouble manipulating objects with his left hand due to the sensory disturbances.  His muscle and strength was okay, but he lost grip strength upon repetitive activity.  During flare-ups, he essentially could not use his left hand due to numbness.  He had difficulties with activities of daily living due to his left hand disability.  

The Veteran had a VA examination in October 1997.  He complained about numbness in his left fingers and weakness of left hand muscles.  He also experienced numbness in his left forearm, although carpal tunnel syndrome was ruled out.  He had reduced sensation to light touch and pinprick over the palmar surface of the fifth, fourth, thumb and index fingers.  He had weakness of the left abductor pollicis, but not of the finger flexors or extensor of the metacarpal joints in the median distribution on the index and middle fingers.  He exhibited trace reflexes throughout his hand.  No trophic changes were found.  The examiner assessed median neuropathy.  He concluded that there was mild weakness of the abduction of the fingers, index, and little fingers supporting a mild component to the ulnar neuropathy.  He stated that the median and ulnar motor and sensory findings were mild.

The evidence prior to April 1, 1998 does not show that the left hand disability ever approximated a severe incomplete paralysis.  38 C.F.R. § 4.124a.  The October 1997 VA examiner clinically assessed the impairment as "mild."  The Board considers the October 1997 report highly probative as it was made by a medical doctor based upon contemporaneous clinical evaluation.  The Veteran's primary complaints during this period were sensory disturbances and pain.  Both objective and subjective reports from this period do not indicate muscle atrophy, trophic disturbances, or episodes of complete paralysis.  The Board acknowledges the Veteran's subjective reports of occupational and domestic limitations, but there is no basis for a finding that his left hand disability approximated severe incomplete paralysis.  There was no indication that the effects of ulnar or median nerve impairment were more than "mild."  Indeed, the examiner reported that findings suggested no more than mild disability of either.  Consequently, given the requirement to rate based on the major involvement, and because of the assessment of median neuropathy, as well as the fact that the criteria recognize median nerve impairment as being potentially more disabling (40 percent is assignable for severe median nerve impairment vice 30 percent for severe ulnar nerve impairment), the Board finds that the examiner's description of mild impairment for both nerves does not equate to disability greater than contemplated by the already assigned 20 percent rating under Diagnostic Code 8515.  The preponderance of the evidence is against the claim.  An initial rating in excess of 20 percent for service-connected left ulnar and median neuropathy is denied.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left hand disability for the period prior to April 1, 1998, to be fully contemplated by the rating criteria.  The symptoms were primarily sensory in nature, and these symptoms are fully addressed by the rating criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  In this case, the Veteran retired from his then longstanding job as a commercial truck driver in September or October 1998.  (April 2009 Veteran statement).  He is shown to have a high school education and some college credit.  

In October 1998, the Veteran's private neurologist (Dr. S.H.) submitted a letter.  He stated that the Veteran could not continue to operate commercial trucks due to his service-connected left hand disability.  However, the period in question with regard to the 20 percent rating was prior to April 1998.  Consequently, the Board finds that the question of TDIU based on this disability was not raised relative to the period prior to April 1, 1998.  


ORDER

An initial rating in excess of 20 percent prior to April 1, 1998, is denied.


REMAND

In February 2014, the Veteran reported that he had an evaluation by his treating neurologist, Dr. K.S., approximately a week after a January 2013 VA neurology examination.  He believed Dr. K.S.'s evaluation showed that his service-connected left hand disability was more severely disabling than the clinical findings from the January 2013 VA examination.  Dr. K.S. is a board certified neurologist, who is affiliated with VA and private hospital facilities.  Notably, VA treatment records from March 8, 2013, reference treatment by him.  Dr. K.S.'s January and/or February 2013 records are not currently associated with the record.  They must be located as detailed below.  

The Veteran and his representative have raised numerous objections to the January 2013 VA neurology examination report.  Given their objections and the outstanding medical records, another VA neurology examination is needed as detailed below.  (The Veteran's caregiver has also provided a statement suggesting that the Veteran's left hand disability had increased since a 2010 VA examination.)

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records and request that the Veteran identify the location and dates of treatment by Dr. K.S.  Provide the necessary authorizations to the Veteran for the release of any private treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  Inform the Veteran that he may alternatively submit any medical records in his possession directly to VA.  

If any identified records cannot be located, provide notice to the Veteran and his representative and detail search efforts taken.  

2.  After associating newly obtained medical records with the file, schedule the Veteran for a VA neurology examination.  The claims folder and any pertinent documents in the Virtual VA and/or VBMS efolders must be made available and reviewed by the examiner.  

The examiner must conduct a complete neurological examination of the Veteran's left upper extremity.  Any necessary clinical testing or studies must be completed.  

Based upon review of the record and clinical evaluation, the examiner must determine whether the Veteran's service connected median and ulnar overall disability of the left hand more closely approximates complete paralysis or severe incomplete paralysis.  It should also be noted whether the major involvement is the result of ulnar nerve impairment or median nerve impairment.  

A complete rationale for the determinations must be given with specific references to clinical findings.   

The examiner is also directed to comment on whether the Veteran's service-connected left median and ulnar nerve disability renders him incapable of gainful employment consistent with his education and work experience.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above-requested development has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


